Weinstein, J., dissents
and votes to reverse the order, grant the petition and deny the cross petition, with the following memorandum: The Family Court
has transferred physical custody of an extremely intelligent and sensitive 14-year-old boy from his loving and caring aunt and uncle, with whom he expressed a desire to live, to his natural father, who has shown little concern or love for the boy for several years. This decision is a grievous injustice to the boy, is clearly contrary to his best interests, and should be reversed. The boy’s aunt (who is the sister of his late mother) and uncle have lovingly cared for the boy for several years, not only subsequent to his mother’s death, but also *668during her long struggle against cancer. Indeed, it was the mother’s wish that the aunt and uncle, rather than her estranged husband, have custody of the boy. The boy had been treated as a member of the aunt and uncle’s family, spending summer vacations as well as the rest of the year with them, having his clothing and other necessities paid for by them, and in all other ways being treated like a son. The aunt and uncle have been the sole source of the boy’s support since the mother’s death, since his father has never sent them any support payments. The relationship between the boy and his natural father, on the other hand, could hardly be more different. In the approximately four years prior to the institution of this proceeding, the father neither saw nor spoke or wrote to his son, although he knew the address and unlisted telephone number of the boy’s residence. He made no attempt to enforce his parental rights until he served the cross petition herein as a response to the petition of the aunt. Indeed, even prior to that four-year period, he saw his son only when he twice abducted him from his former wife’s home. The father has not made support payments for some six years, and has sent no Christmas cards or gifts to the boy. The father, indeed, has already failed to maintain a normal father-son relationship with two other sons; he is not on speaking terms with them and rarely sees one of them. In fact, when one of the other sons disagreed with his position in the instant matter, the father’s response was to throw that son out of the house and change the lock on the door. It is doubtful that the father will be able to provide the boy with anything near the emotional and financial stability with which the aunt and uncle provide him. The father, although he plans to remain on the West Coast, where he currently resides, has no definite plans as to what city or State he wants to make his permanent home. His previous business failed and was indebted to the Internal Revenue Service. He currently maintains himself through his consulting work in engineering, in which he has no degree, and he also has dreams that someday he will invent and patent an electric car. The boy, in my opinion, is entitled to more security than his father is able or willing to provide him. My opinion that the boy’s interests would be best served by his remaining with his aunt and uncle are shared by his Connecticut Domestic Relations Officer. But far more important, the boy himself wishes to remain with his aunt and uncle. He told the Family Court, in camera, that he preferred to live with them, and would be unhappy living with his father. There was testimony that after he would speak to his father on the telephone (subsequent to the institution of these proceedings), he would become upset and breathe heavily. A letter was written by the boy, who has recently been living with his father, to his Law Guardian, stating that he “would not be unhappy living with [his] dad.” However, the Law Guardian, noting that the father does not permit the boy to speak freely to her on the telephone and that the boy had previously written letters at the direction of his father and against his own wishes, concluded that this letter was also coerced. I tend to agree. A natural parent may not be deprived of custody of his child absent surrender, abandonment, neglect, unfitness, or other extraordinary circumstances (see Matter of Bennett v Jeffreys, 40 NY2d 543; Matter of Dickson v Lascaris, 53 NY2d 204). However, this does not mean that such extraordinary circumstances can never be found. Present here are many of the same factors that the Court of Appeals deemed to be extraordinary circumstances in Matter of Bennett v Jeffreys (supra, p 550), such as the “protracted separation of [father] from child, combined with the [father’s] lack of an established household of [his] own, [his] unwed state, and the attachment of the child to the custodian.” Also similar to this case, in many respects, is Guzzo v Guzzo (66 AD2d 833), in which a natural parent was deprived of custody. Here, too, where the father has virtually abandoned his son and the aunt and *669uncle have been conscientious and caring guardians, it would be an egregious error and grave injustice to return the boy to his evidently neglectful and uncaring father. Noteworthy, too, are the two occasions on which the father abducted his son from where the boy was residing. This court has been quick to severely condemn any such tactics designed to interfere with custody privileges (see Matter of Gloria S. v Richard B., 80 AD2d 72; Walsh v Walsh, 64 AD2d 980). Finally, and perhaps most important, are the boy’s own wishes. While it is true that the custody preferences of a child of tender years, who is not old enough to perceive what is truly in his best interests, should not be given controlling weight in a custody dispute (see Matter of Ebert v Ebert, 38 NY2d 700; Romi v Hamdan, 70 AD2d 934), this intelligent, sensitive, 14 year old is old enough to know what is good for him, especially when his decision is manifestly so correct. In light of all these considerations, I vote to reverse the order and direct that the boy be placed in the custody of his aunt and uncle.